United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 17-1318
                           ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                     Justin Troendle

                         lllllllllllllllllllll Defendant - Appellant
                                         ____________

                      Appeal from United States District Court
                     for the Northern District of Iowa - Dubuque
                                   ____________

                               Submitted: January 8, 2018
                                Filed: February 2, 2018
                                    [Unpublished]
                                    ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

       Justin P. Troendle pled guilty to failing to register as a sex offender in violation
of 18 U.S.C. § 2250(a). The district court1 sentenced him to 24 months’ imprisonment


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
and five years’ supervised release. After prison, he violated the conditions of release.
The court revoked the release, sentencing him to another 24 months’ imprisonment
and five years’ supervised release. He appeals. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      This court reviews “a district court’s decision to revoke a defendant’s
supervised release for an abuse of discretion.” United States v. Melton, 666 F.3d 513,
516 (8th Cir. 2012). “Where, as here, a sentence imposed is within the advisory
guideline range,” this court “typically accord[s] it a presumption of reasonableness.”
United States v. Scales, 735 F.3d 1048, 1052 (8th Cir. 2013). “It is the defendant’s
burden to rebut the presumption and to show that the sentence should have been
lower.” United States v. Goodale, 738 F.3d 917, 926 (8th Cir. 2013). “[I]t will be the
unusual case when [this court] reverse[s] a district court sentence—whether within,
above, or below the applicable Guidelines range—as substantively unreasonable.”
United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc).

       Troendle believes his sentence is substantively unreasonable because “the
district court improperly gave significant weight to irrelevant factors, failed to
consider relevant factors, and committed clear error in weighing the factors.”
Imposing a within-guidelines sentence, the court properly considered his criminal
history; past failures to comply with terms of supervision; and numerous current
violations of supervised release, including assault:

      In arriving at a disposition, the Court is required to and the Court has in
      this case carefully considered all of the factors at 18 United States Code
      Section 3553(a) that apply in a revocation proceeding. Mr. Troendle is
      here because of an offense that occurred when he was 15 years old, in
      which he sexually abused two children, a 7-year-old and I think an older
      sibling of that first victim. Paragraph 21 of the presentence investigation
      reports, and this was not objected to at the time of sentencing, that
      defendant threatened to physically harm the child victim if the victim
      reported the abuse.

                                          -2-
      After his conviction for that offense, actually, he—this was a juvenile
      adjudication, and he went to foster care for adolescent sex offenders and
      received probation, was discharged from probation, and then in the years
      that followed, he was noncompliant with registration requirements for
      sex offenders and was noncompliant while on court supervision and
      received revocations of probation for a variety of violations that are
      detailed in Paragraphs 22 and 23 of the presentence investigation report.

      While under supervision in this Court, he’s been noncompliant. The
      Court and, most importantly, Probation has tried to work with him in the
      community. And the violations, all of the violations, show a pattern of
      just not doing what he is supposed to do. And if that weren’t enough,
      then the assault on Samantha Hastings that the Court heard about here.
      The Court does believe Samantha Hastings. And Mr. Troendle, maybe
      he doesn’t remember what he did, but I do believe Samantha Hastings’s
      statements in court under oath today.

       Troendle argues “the district court erred in his revocation sentence by seeking
to punish him for the new [assault] violation he incurred in state court.” This
argument is without merit. While on supervised release, Troendle was charged with
domestic abuse assault, an Iowa class D felony. The charge later was amended to a
serious misdemeanor. Troendle contested whether his state court “serious
misdemeanor” conviction for assault was a Grade A violation on federal supervised
release. In response, the government called the victim to testify. Based on testimony
that Troendle twice choked her and impeded her breathing, the court found Troendle’s
conviction was an Iowa class D felony (and, therefore, a Grade A violation). The
court thus addressed the assault conviction because Troendle contested the issue. It
said nothing about needing to punish him for his behavior. In fact, it made clear the
sentence did not depend on whether he committed a misdemeanor or a felony:

      I would be imposing the same disposition whether or not Mr. Troendle
      is only guilty of the assault that he pled to in state court, but I reaffirm
      that, in my opinion, he has committed the more serious offense. But
      regardless, my—the outcome would be the same.

                                          -3-
The sentence was not substantively unreasonable.

                           ********
The judgment is affirmed.
                ______________________________




                                -4-